56 F.3d 26
Medicare & Medicaid Guide P 43,714MOTHER FRANCES HOSPITAL OF TYLER, TEXAS, Plaintiff-Appellant,v.Donna E. SHALALA, et al., Defendants-Appellees.
No. 93-4388.
United States Court of Appeals,Fifth Circuit.
June 9, 1995.

Dan M. Peterson, Thomas E. Dowdall, Fulbright & Jaworski, Washington, DC, for Mother Frances Hosp.
Bob Wortham, U.S. Atty., Office of Gen. Counsel, Dept. of Health & Human Services, Dallas, TX, John P. Schnitker, Dept. of Justice, Civ. Div., Anthony J. Steinmeyer, Washington, DC, for appellee.
Appeal from the United States District Court for the Eastern District of Texas;  William Wayne Justice, Judge.
ON REMAND FROM THE UNITED STATES SUPREME COURT
Before JOHNSON, GARWOOD and JOLLY, Circuit Judges.
PER CURIAM:


1
Prior report:  818 F. Supp. 990.


2
The Supreme Court has vacated this Court's opinion in the above-captioned case, reported as Mother Frances Hospital of Tyler, Texas v. Shalala, 15 F.3d 423 (5th Cir.1994), and has remanded this cause for further consideration in light of its recent decision in Shalala v. Guernsey Memorial Hospital, 514 U.S. ----, 115 S. Ct. 1232, 131 L. Ed. 2d 106 (1995).  Upon further consideration, we now AFFIRM the judgment of the district court in all respects.